TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00079-CV



            Gerald Clayton Merwin a/k/a Jerry Clayton Merwin, Individually
                        and d/b/a Preston Car Stereo, Appellant

                                                v.

                          Nova Information Systems, Inc., Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 286,595, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Gerald Clayton Merwin a/k/a Jerry Clayton Merwin, Individually and

d/b/a Preston Car Stereo and Appellee Nova Information Systems, Inc. have agreed to set aside

the default judgment made the basis of this appeal and have filed a joint motion to set aside the

trial court’s judgment and remand this case to the trial court. We grant the motion, set aside the

trial court’s judgment without regard to the merits, and remand the cause to the trial court. Tex.

R. App. P. 42.1(a)(2)(B).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Vacated and Remanded

Filed: June 8, 2006